DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 8/23/22.

Election/Restrictions
Applicant’s election without traverse of species 6, figs 15-17 in the reply filed on 8/23/22 is acknowledged. Applicant mentions that claims 1-3, 5, 6, 15 and 17-23 reads on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the fastening connecting unit is movably disposed at the holding base and fastened to a 2nd object. At the instant, the limitation as claimed is indefinite. The claim requires that the unit is “movably disposed at the holding base”. But then, the claim requires “and fastened to a 2nd object”. If is disposed in the holding base, how is also fastened to a second object? The limitation should be rewritten as -the fastening connecting unit been movably disposed at the holding base and configured to fasten the 1st object to a 2nd object. Correction is required.

Claim 3 requires that the fastening connecting unit is movably disposed in the movement space. At the instant, the limitation is indefinite since the whole unit is not disposed in the space; only the fastening portion and the spring. A broad interpretation will be given. Correction is required.

Claim 6 requires that the two ends of the resilient component abut against the holding base and the fastening connecting unit. At the instant, the limitation is indefinite since the ends abut a portion of the holding base, not the whole base, and the fastening portion, not the whole unit. A broad interpretation will be given. Correction is required.

Claims 18 and 19 requires that the guiding portion will elevate the fastening portion and then “fastening the fastening portion to a fastened portion of the 2nd object”. At the instant, the limitation is indefinite. In order to fasten after the fastening portion has been elevated, the resilient component will bias the fastening portion when a fastened portion of the 2nd object is aligned with the fastening portion.
Therefore, in order to continue with the examination, the claims will be interpreted as mentioned, that in order to fasten after the fastening portion has been elevated, the resilient component will bias the fastening portion when a fastened portion of the 2nd object is aligned with the fastening portion. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 15 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 2180586 to Shenton.

    PNG
    media_image1.png
    870
    1735
    media_image1.png
    Greyscale

Shenton discloses a fastener operating structure that comprises a holding base (5) disposed on a 1st object (23) and a fastening connecting unit (2, 4) movably disposed at the holding base and configured to move to a position to fasten the 1st object with a 2nd object (24).
The holding base comprises at least one holding portion (8, 9) to dispose the holding base at the 1st object.
The holding base further defines a movement space (cavity therein) to movably dispose a member of the fastening connecting unit.
The fastening connecting unit comprises an operating portion (4) and a fastening portion (2). The portions are movably fitted together, fixedly fitted together or integrally formed.
A resilient component (3) is abutting against the holding base and the fastening portion.
The holding base has a movement space in which the fastening-connecting unit moves vertically, laterally or rotationally, moves vertically and then laterally or rotationally, moves laterally and then vertically or rotationally, or moves rotationally and then vertically or laterally, so as for the fastening-connecting unit to be fastened to the second object (from any point of view).
The operating portion is a rotating element, the operating portion has a high portion (20) and a low portion (19) for respectively driving the fastening portion to undergo high and low movement to unfasten and fasten the second object.

Claim(s) 1-3, 5, 6, 15, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 2,316,290 to Schenbeck.

    PNG
    media_image2.png
    824
    1532
    media_image2.png
    Greyscale

Schenbeck discloses a fastener operating structure that comprises a holding base (6) disposed on a 1st object (5) and a fastening connecting unit movably disposed at the holding base and configured to move to a position to fasten the 1st object with a 2nd object (15).
The holding base comprises at least one holding portion (at 7 and 8) to dispose the holding base at the 1st object.
The holding base further defines a movement space (cavity therein) to movably dispose a member of the fastening connecting unit.
The fastening connecting unit comprises an operating portion (10) and a fastening portion (9, 14). The portions are movably fitted together, fixedly fitted together or integrally formed.
A resilient component (12) is abutting against the holding base and the fastening portion.
The holding base has a movement space in which the fastening-connecting unit moves vertically, laterally or rotationally, moves vertically and then laterally or rotationally, moves laterally and then vertically or rotationally, or moves rotationally and then vertically or laterally, so as for the fastening-connecting unit to be fastened to the second object (from any point of view).
The operating portion is a rotating element, the operating portion has a high portion and a low portion for respectively driving the fastening portion to undergo high and low movement to unfasten and fasten the second object (figs 2 and 3).
The holding base has a laterally penetrating portion (at 16), the second object (15) laterally enters the laterally penetrating portion such that the fastening portion of the fastening-connecting unit is fastened to a fastened portion of the second object.

Claim(s) 1-3, 5, 15, 17, 18, 19 and 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 939,174 to Schlapbach. 

    PNG
    media_image3.png
    937
    1070
    media_image3.png
    Greyscale

Schlapbach discloses a fastener operating structure that comprises a holding base (c) disposed on a 1st object (figs 1 and 6) and a fastening connecting unit movably disposed at the holding base and configured to move to a position to fasten the 1st object with a 2nd object (g).
The holding base comprises at least one holding portion (c’) to dispose the holding base at the 1st object.
The holding base further defines a movement space (cavity therein) to movably dispose a member of the fastening connecting unit.
The fastening connecting unit comprises an operating portion (m, k) and a fastening portion (e, f). The portions are movably fitted together, fixedly fitted together or integrally formed.
The holding base has a movement space in which the fastening-connecting unit moves vertically, laterally or rotationally, moves vertically and then laterally or rotationally, moves laterally and then vertically or rotationally, or moves rotationally and then vertically or laterally, so as for the fastening-connecting unit to be fastened to the second object (from any point of view).
The holding base has a laterally penetrating portion and the second object laterally enters the laterally penetrating portion, pushing against a guiding portion of the fastening portion, such that the fastening portion of the fastening-connecting unit is fastened to a fastened portion of the second object.
The laterally penetrating portion is a lateral groove portion or hole portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 939,174 to Schlapbach in view of US Pat No 2,316,290 to Schenbeck. 
Schlapbach fails to disclose that the structure comprises a resilient component.
Schenbeck teaches that it is well known in the art to provide a fastening structure that comprises an operating portion (10) and a fastening portion (9), wherein a resilient component (12), abutting a base (6) and the fastening portion, is provided to bias the fastening portion toward the second object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure described by Schlapbach with a resilient component, as taught by Schenbeck, in order to aid in moving the fastening portion toward the 2nd object.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 939,174 to Schlapbach in view of US Pat No 595,290 to Dowman.
Schlapbach fails to disclose that the operating portion is a rotating element, the operating portion has a high portion and a low portion for respectively driving the fastening portion to undergo high and low movement to unfasten and fasten the second object. Schlapbach discloses a pulling element. 

    PNG
    media_image4.png
    851
    1606
    media_image4.png
    Greyscale

Dowman teaches that it is well known in the art to provide either a pulling element (figs 4 or 5) or a rotating element (figs 1-3) in order to move a fastening portion (c1). The rotating element defines a high portion and a low portion for respectively driving the fastening portion to undergo high and low movement to unfasten and fasten a second object (B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operating portion described by Schlapbach as a rotating element, as taught by Dowman, in order to provide an operating element that will maintain either low or high position of the fastening portion. Also, it would be just a consideration within the art with no effect in the movement of the fastening portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 6, 2022